DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-5, 7 and 8, in the reply filed on May 17, 2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 17, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a second electrical resistance weld located between the at least one non-ferrous material component and the ferrous metal component… located proximate to the first location but on the second side of the ferrous metal component” claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (lines 2-14) recites “wherein the first material includes at least one non-ferrous material component… wherein the shaft is configured to extend through the at least one non-ferrous material component and be welded to the ferrous metal component at a first location on the first side of the ferrous metal component, and wherein a second electrical resistance weld is located between the at least one non-ferrous material component and the ferrous metal component… located proximate to the first location but on the second side of the ferrous metal component”.
Figure 60 clearly shows the claimed embodiment in which a first material includes a single non-ferrous material component 11A, wherein shaft 4414 extends 11B at a first location on a first upper side of the ferrous metal component.  However, Figure 60 fails to disclose a second electrical resistance weld located between the non-ferrous material component and the ferrous metal component located proximate to the first location but on the second lower side of the ferrous metal component.  Accordingly, such limitations are misdescriptive and/or inaccurate.
It is unclear as to how a second weld, which is a different structurally distinct feature from the first weld, can be disposed between the non-ferrous material component and the ferrous metal component, let alone a weld located proximate to the first location but on the second lower side of the ferrous metal component.  Claims 4 and 5 depend from claim 3 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Mercedes-Benz (DE 42 37 361).
As to claim 1, Mercedes-Benz discloses a fastener 10 for fastening a first material to a second material using electrical resistance welding, comprising: 
a cap 23, a shaft 20 extending from the cap;
wherein the shaft includes an end distal to the cap, 

wherein the shaft, when placed in a stack including the first material 48 and the second material 49 and subjected to an electrical potential applied across the stack, is capable of conducting an electrical current that passes through the stack, to resistively heat the first material and the second material, and to weld to the second material at the end distal to the cap, 
wherein the cap is configured to capture the first material between the cap and the second material after the end is welded to the second material, 
wherein the fastener includes an electrode receiving surface 29 with a concave portion for receiving a convex portion of an electrode (Figures 1,5; paragraph [0011]).  
As to claim 2, Mercedes-Benz discloses a fastener wherein the concave portion of the electrode receiving surface 26 has a radius of curvature capable of being greater than a radius of curvature of the convex portion of the electrode (Figures 1,5; paragraph [0011]).  
As to claim 3 as best understood, Mercedes-Benz discloses a fastener wherein the first material 48 includes at least one non-ferrous material component, and 
wherein the second material 49 includes a ferrous metal component having a first side and a second side opposite the first side, 
wherein the fastener 10 is configured to be welded to the  ferrous metal component by electrical resistance welding to form  a first weld, 
wherein the shaft 20 is configured to extend through the at least one non-ferrous material component and be welded to the ferrous metal component at a first location on the first side of the ferrous metal component, and 
23 and the ferrous metal component (Figures 1,5; paragraph [0011]).  
As to claim 4, Mercedes-Benz discloses a fastener wherein the at least one non-ferrous material component 48 is a sheet of an aluminum alloy (Figures 1,5; paragraph [0011]).
As to claim 5, Mercedes-Benz discloses a fastener wherein the ferrous metal component 49 is a steel sheet (Figures 1,5; paragraph [0011]).  
As to claim 7, Mercedes-Benz discloses a fastener wherein the cap 23 includes a downwardly depending lip 21 capable of receiving material upwelled from the first material 48 to provide a mechanical connection between the cap and the first material (Figures 1,5; paragraph [0011]).  
As to claim 8, Mercedes-Benz discloses a fastener capable of use with a first material 48 which is softened by electrical resistance heating forming a molten weld zone, the shaft 20 having a surface roughness that inter-digitates with the weld zone to resist removal of the fastener 10 from the weld zone after solidification of the weld zone (Figures 1,5; paragraph [0011]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 7 of U.S. Patent No. 11,196,185. Although the claims at issue are not identical, they are not patentably distinct from each other because the “cap” and “shaft” of the fastener of patent claims 1 and 6 encompasses the “cap” and “shaft” of the fastener of instant claim 1.
Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.
As to claim 1, Attorney argues that:
Mercedes-Benz fails to disclose a fastener wherein the shaft, when placed in a stack including the first material and the second material and subjected to an electrical potential applied across the stack, is configured to conduct an electrical current that passes through the stack, to resistively heat the first material and the second material, and to weld to the second material at the end distal to the cap, as shaft 20 of the Mercedes-Benz reference is first pressed through aluminum sheet 48 and then subsequently welded to steel part 49.
Examiner disagrees.  As to claim 1, Mercedes-Benz discloses a fastener 10 wherein the shaft 20, when placed in a stack including the first material 48 and the second material 49 and subjected to an electrical potential applied across the stack, is capable of conducting an electrical current that passes through the stack, to resistively 23 (Figures 1,5; paragraph [0011]).  
Examiner notes that claim 1 does not claim a method of welding; claim 1 claims a fastener wherein the shaft is configured to, when placed in a stack including the first and second materials and subjected to an electrical potential applied across the stack, conducting an electrical current that passes through the stack, to resistively heat the first and second materials, and to weld to the second material at the distal end.  All that is required of claim 1 is that the shaft is capable of, when placed in a stack including the first and second materials and subjected to an electrical potential applied across the stack, conducting an electrical current that passes through the stack, to resistively heat the first and second materials.  Accordingly, such functional limitations regarding the intended use process of assembly fail to preclude the structure of the Mercedes-Benz reference from reading on such claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

01/28/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619